                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


B & M SERVICES LLC, a
Mississippi limited liability
company,

            Plaintiff,

v.                                          Case No. 3:21-cv-467-MMH-JBT

L.A. DISASTER RELIEF, LLC, a
Florida limited liability company,

            Defendant.


                                     ORDER

      THIS CAUSE is before the Court sua sponte. Federal courts are courts

of limited jurisdiction and therefore have an obligation to inquire into their

subject matter jurisdiction. See Kirkland v. Midland Mortgage Co., 243 F.3d

1277, 1279-1280 (11th Cir. 2001); see also Burns v. Windsor Ins. Co., 31 F.3d

1092, 1095 (11th Cir. 1994). This obligation exists regardless of whether the

parties have challenged the existence of subject matter jurisdiction. See Univ.

of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

settled that a federal court is obligated to inquire into subject matter

jurisdiction sua sponte whenever it may be lacking”).      “In a given case, a

federal district court must have at least one of three types of subject matter
jurisdiction: (1) jurisdiction under a specific statutory grant; (2) federal question

jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant

to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d 1466, 1469

(11th Cir. 1997).

      On April 30, 2021, Plaintiff, B&M Services, LLC, filed its Complaint (Doc.

1; Complaint) in this Division, seeking to invoke this Court’s subject matter

jurisdiction pursuant to 28 U.S.C. § 1332. Complaint at ¶ 6. However, upon

review of the record in this case, the Court is unable to determine whether it

has diversity jurisdiction over this action because Plaintiff has inadequately

pled the citizenship of Defendant, L.A. Disaster Relief, LLC. Plaintiff alleges

jurisdictional facts related to Defendant’s citizenship “[o]n information and

belief . . . .” Id. at ¶ 4. Allegations premised only on “information and belief” are

plainly insufficient to establish the citizenship of a party or the jurisdictional

thresholds as necessary to invoke this Court’s subject matter jurisdiction. See,

e.g., Payne v. Ivy, No. 6:18-cv-3-Orl-18KRS, 2018 WL 1155987, at *1 (M.D. Fla.

Jan. 22, 2018) (“Allegations made ‘upon information and belief’ are not

sufficient to support jurisdictional allegations, however.”); Matos-Cruz v.

JetBlue Airways Corp., No. 6:17-cv-380-Orl-37TBS, 2017 WL 3268956, at *2

(M.D. Fla. Aug. 1, 2017) (“Courts have held that allegations concerning a party’s

citizenship based only ‘on information and belief’ are insufficient.”); Principle




                                        -2-
Solutions LLC v. Feed.ing BV, No. 13-C-223, 2013 WL 2458630, at *2 (E.D. Wis.

June 5, 2013).

       Moreover, to sufficiently allege the citizenship of a limited liability

company (LLC), a party must list the citizenship of all the members of the LLC.

Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020,

1022 (11th Cir. 2004) (per curiam). Filings with the Florida Department of

State, such as those reviewed by Plaintiff in alleging Defendant’s jurisdiction,1

do not require the identification of all the members of an LLC. As such, those

filings, alone, are insufficient to establish the citizenship of an LLC. Without a

more definitive statement regarding Defendant’s citizenship, the allegations

presently before the Court are insufficient to establish the Court’s subject

matter jurisdiction over this action.

       Accordingly, it is

       ORDERED:




1 See Complaint at ¶ 4 (stating Plaintiff’s jurisdictional allegations were “based on a review
of [Defendant’s] filings with the Florida Department of State. . . .”).




                                             -3-
        Plaintiff, B&M Services, LLC, shall have until May 13, 2021 to provide

the Court with sufficient information so that it can determine whether it has

diversity jurisdiction.

        DONE AND ORDERED in Jacksonville, Florida this 6th day of May,

2021.




lc29
Copies to:

Counsel of Record
Pro Se Parties




                                      -4-
